Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on March 14, 2022 is received. 
Claims 37 and 38 are canceled by applicant.
New claims 41 and 42 are added.
Claims 1-36 and 39-42 are pending in this application, claims 1-20, 31-40 and 42 are withdrawn from further consideration (See Restriction/Election below), and claims 21-30 and 41 were examined on the merits. 

Restriction/Election:
Applicant's election with traverse of Group III, claims 21-30, in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that “Specifically, Applicant notes that both Groups I and III include three important features within independent claims 1 and 21, namely (1) wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent; (2) wherein the combination provides a synergistic reduction in tumor burden when compared to the reduction in tumor burden provided by administration of an equivalent dose of the chemotherapy agent without the composition consisting essentially of attenuated Salmonella typhimurium; and (3) wherein the toxicity of the combination is lower than the toxicity of the maximum effective dose of the chemotherapy agent. However, none of these features are disclosed by Yano. In particular, while Yano may provide a disclosure toward combining a S. typhimurium Al-R strain with cisplatin or paclitaxel, Yano fails to provide any indication regarding a dose of chemotherapy agent that is lower than a maximum effective dose, a combination that provides synergistic reduction in tumor burden, or reduction of toxicity with the combination. In particular, Yano merely adds the S. typhimurium to the same dose of cisplatin or paclitaxel used alone. As such, the increased effect on tumor size may be viewed as additive, but not synergistic. The present application has demonstrated effectiveness in this regard, while Yano fails to achieve such disclosure. Instead, Yano is simply adding the Al-R strain to cisplatin or paclitaxel for an additive effect, rather than achieving synergism with a reduction in the dose of chemotherapy agent. As such, Groups I and III both possess a special technical feature that unites them, and therefore, Applicant respectfully requests the Office examine both Groups I and III. This requirement for unity of invention is therefore traversed.”.
This is not found persuasive because as indicated in the previous Office action (mailed on 1/14/2022) PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group. There are multiple methods and compositions/products. In this case, the inventions of Groups I and III fall within category (2) a product and a process of use of said product. In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART. In this case, the inventions of Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium, this technical feature is not a special technical feature as it does not make a contribution over the prior art because it is obvious over Yano et al. who teach a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium (a combination of attenuated S. typhimurium A1-R and chemotherapeutic agent either cisplatinum or paclitaxel) (see for example, p. 3958 “Introduction” right-hand column – Continued on p. 3959 left-hand column 1st paragraph, p. 3959 right-hand column 3rd paragraph, p. 3962 Figure 4 and related descriptions, and p. 3961 right-hand column last paragraph).

The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20, 31-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a combination of IV SalpNG.1 and 1.25 mg/kg doxorubicin showed a synergistic effect in tumor treatment in genetically engineered BALB-neuT mouse model whith mammary tumors, it does not reasonably provide enablement for an anti-tumor agent for use in a method of treating cancer, the anti-tumor agent comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium for use in a method of treating cancer, the method comprising: administering the combination of the dose of the chemotherapy agent and the dose of the composition consisting essentially of attenuated Salmonella typhimurium; wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent; wherein the combination provides a synergistic reduction in tumor burden when compared to the reduction in tumor burden provided by administration of an equivalent dose of the chemotherapy agent without the composition consisting essentially of attenuated Salmonella typhimurium; and wherein the toxicity of the combination is lower than the toxicity of the maximum effective dose of the chemotherapy agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described by the court in In re Wands, 8 USPQd 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."

The nature of the invention
The claims are drawn to a combinatorial approach for treating cancer with a combination of chemotherapy and bacterial immunotherapy. The invention is in a class of invention, which CAFC has characterized as “the unpredictable arts such as chemistry and biology.

The breadth of the claims
The claims broadly encompass combination of any dose of any chemotherapy agent and any dose of the composition consisting essentially of attenuated Salmonella typhimurium; for treating any type of cancer.
Quantity of Experimentation
 The quantity of experimentation in this area is extremely large due to the variations among the type of cancer, subjects, classes of chemotherapeutic agents, dosing and dosages, routes of administration, optimzation experiments, etc.. This would require years of inventive effort, with each of the many inventing steps, not providing any guarantee of success in the succeeding steps.
            
The unpredictability of the art and the state of the prior art
The art is unpredictable with regards to maximum tolerated dose (MTD), dosing regimen, mouse strains, effect of the drugs on the MTD, predicting potential side effects, during treating cancers with chemotherapy agents and attenuated Salmonella typhimurium.
For example, Aston et al. (BMC Cancer, 2017, Vol. 17, No. 684, p. 1-10) variations between maximum tolerated dose (MTD) for a given chemotherapeutic agent, as well as variation between subjects/strains and tolerability, and further care should be taken when transposing dosages betwwen strains, including immunodeficient strains, and that results for MTD for a chemotherpay drug varies from a single dose compared to multiples cycles (see for example, “Introduction”, p. 3 “Results” and right-hand column 2nd paragrph, p. 5 both columns, and Abstract). 
Aston et al. teach toxicity (weight loss profiles) differed between chemotherapeutics (p. 3 left-hand column 3rd paragraph “Results”).
Aston et al. teach, for example, doxorubicin is reportaly used at varying dosages between 2 and 3 mg/Kg and 10-12 mg/Kg, and the unclear definition of “low-dose” could lead to misinterpretaions of preclinical findings and hamper translation of findings into clinic (see p. 5 left-hand column paragraph below box). 
Aston et al. further teach the importance of consdidering mouse background when interpreting preclinical chemotherpay dosages (p. 6 left-hand column 2nd paragrph below Fig. 2 box).
Moreover, Zhang et al. (ANTICANCER RESEARCH, 2012, Vol. 32, p. 2501-2508) teach anitumor efficacy and safety of treating tumors in mice model (orthotopically implanted with human breast cancer) with an attenuated Salmonella typhimurium (A1-R) varies depending on the route of adminstration (see for example, p. 2504 “Discussion” and also Abstract).

Working examples
In the specification, the working examples are only drawn to a combination of IV SalpNG.1 and 1.25 mg/kg doxorubicin showed a synergistic effect in tumor treatment in genetically engineered BALB-neuT mouse model in which mammary tumor develops.  

Guidance in the Specification
The specification does teach how the anti-tumor agent or the method can be uses for treating any type of cancer using a combination the claimed attenuated S. typhimurium any other chemotherapeutic agent besides 1.25 mg/kg of doxorubicin and demonstrating the claimed synergistic effect and lowered toxicity.

Level of Skill in the Art
The level of skill in the art is deemed to be high.

Conclusion 
Thus given the broad claims, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the working examples, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written and the instant application does not support the scope of these claims.  
	

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21-30 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, claim 21 reads:
21. An anti-tumor agent for use in a method of treating cancer, the anti-tumor agent comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium for use in a method of treating cancer, the method comprising: administering the combination of the dose of the chemotherapy agent and the dose of the composition consisting essentially of attenuated Salmonella typhimurium; wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent; wherein the combination provides a synergistic reduction in tumor burden when compared to the reduction in tumor burden provided by administration of an equivalent dose of the chemotherapy agent without the composition consisting essentially of attenuated Salmonella typhimurium; and wherein the toxicity of the combination is lower than the toxicity of the maximum effective dose of the chemotherapy agent.
 Therefore, claim 21 claims both an anti-tumor agent/product and the method steps of using the anti-tumor agent/product, which is confusing and renders the claim indefinite because it is unclear what applicant is trying to claim a product or a method (Also see MPEP “2173.05(p) II. PRODUCT AND PROCESS IN THE SAME CLAIM).
Suggestion to overcome the rejection: amend claim 21 to a product claim format by deleting the method steps.
In claim 21, lines 7-8 and 13-14, the phrase “maximum effective dose” and “the dose of chemotherapeutic agent is lower than a maximum effective dose of …” are indefinite because the effective maximum effective dose and the lower dose being encompassed by these recitations are unclear. There are no special definition in the specification for maximum effective dose and lower dose. As such it is unclear what applicant is trying to encompass by these recitations.
Specifcaition paragraphs [0044] and [0049] (copied below) only discuss maximum tolerated dose (MTD) for doxorubicin, and there is no special definition provided for maximum effective dose of any chemotherapueutic agent. As such the metes and bounds of the claim is not exactly set forth.
[0044] Three control groups received doxorubicin alone. The first control group (302) received the maximum tolerated dose (MTD) of intravenous (IV) 5 mg/kg doxorubicin on days 0, 7, and 14. The second control group (303) received IV 2.5 mg/kg (50% reduction in MTD) doxorubicin on days 0, 7 and 14. The third control group (304) received IV 1.25 mg/kg (75% reduction in MTD) doxorubicin on days 0, 7, and 14.

[0049] The group that received a combination of oral SalpIL2 and 1.25 mg/kg doxorubicin (307) and the group that received a combination of IV SalpNG.1 and 1.25 mg/kg doxorubicin (308) surprisingly showed a synergistic effect in tumor treatment. A statistically significant reduction in tumor burden is shown. The tumor burden by day 21 was less than double that of the group that received the MTD of doxorubicin (302), and was only slightly more than double by day 35. Unexpectedly, there was no difference in the combination treatment with the oral SalpIL2 and the combination treatment with the IV SalpNG.1. Thus, the combination treatments of 1.25 mg/kg of doxorubicin with either SalpIL2 or SalpNG.1 are nearly as effective as treatment with the MTD of doxorubicin alone and significantly more effective than treatment with 1.25 mg/kg of doxorubicin alone. The dose of doxorubicin in the combination treatments is only 25% of the MTD, which significantly reduces the toxic effects of the doxorubicin (explained in greater detail below with respect to FIG. 6).

In addition, according to Aston et al. even maximum tolerated dose (MTD) is variable (e.g., variation between subjects/strains and tolerability) and is drug-dependent (see for example, “Introduction”, p. 3 “Results”, p. 5 both columns, and Abstract).

Suggestion: for example, amend claim 21 to define the maximum effective dose numerically.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yano et al. (Cell Cycle, 2014, Vol. 13, Issue 24, p. 3958-3963) as evidenced by Listerhuis et al. (PLoS One. 2013 Apr 23;8(4):e61895, p. 1-8) and in view of Zhang et al. (ANTICANCER RESEARCH, 2012, Vol. 32, p. 2501-2508).

Claim Interpretation:
Due to the issues under 35 U.S.C. 112(b) explained above in detail, for examination purposes and giving the claim its broadest reasonable interpretation in light of the specification, claim 21 is being interpreted as a product/composition claim, i.e., an anti-tumor agent comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium, wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent. as such the method steps are not required to be performed under this broadest reasonable interpretation.
Regarding claim 21, Yano et al. teach an anti-tumor agent for treating cancer, comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium (mice bearing tumors were administered a combination of attenuated S. typhimurium A1-R (iv) with chemotherapeutic agents either cisplatin or paclitaxel) (see for example, p. 3958 “Introduction” right-hand column – Continued on p. 3959 left-hand column 1st paragraph, p. 3959 right-hand column 3rd paragraph, p. 3962 Figure 4 and related descriptions, and p. 3961 right-hand column last paragraph). 
Yano et al. also teach wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent (mice were administered 4 mg/Kg cisplatinum) (see for example, p. 3959 right-hand column 3rd paragraph). Because according to Listerhuis et al. the maximum tolerated dose of cisplatin, the chemotherapeutic agent taught by Yano et al., is 6 mg/Kg (6 µg/g cisplatin … found to be the maximum tolerated dose) (see for example, p. 2 left-hand column last paragraph lines 8-11). Thus, Yano et al. as evidenced by Listerhuis et al. teach wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent.
Regarding “wherein” clauses in claim 21, i.e., “wherein the combination provides a synergistic reduction in tumor burden when compared to the reduction in tumor burden provided by administration of an equivalent dose of the chemotherapy agent without the composition consisting essentially of attenuated Salmonella typhimurium” and “wherein the toxicity of the combination is lower than the toxicity of the maximum effective dose of the chemotherapy agent”, it shoule be noted that the wherein  clauses have not given patentable weight because they express the intended results of the process step, and as explained above claim 21 is being interpreted as a product claim.
Regarding claim 25,  Yano et al. teach the attenuated Salmonella typhimurium is administered intravenously (mice were administered Salmonella typhimurium (iv)) (see for example, p. 3959 right-hand column 3rd paragraph).
Regarding claim 26, Yano et al. teach a first dose of the chemotherapy agent and the dose of the attenuated Salmonella typhimurium are administered on a first day (combination administered every 3 days) (see for example, p. 3959 right-hand column 3rd paragraph, and p. 3962 Fig. 4A, Y-axis “0 to 25” days of treatment).
Regarding claim 27, Yano et al. teach a second dose of the chemotherapy agent is administered on a second day a week after the first day (combination administered for 5 cycles every 3 days) (see for example, p. 3959 right-hand column 3rd paragraph).
Regarding claim 28, Yano et al. teach a third dose of the chemotherapy agent is administered on a third day a week after the second day (combination administered for 5 cycles every 3 days) (see for example, p. 3959 right-hand column 3rd paragraph).
Regarding claim 29, Yano et al. teach a plurality of doses of the chemotherapy agent and a plurality of doses of the attenuated Salmonella typhimurium are administered on a plurality of days after the first day (combination administered for 5 cycles every 3 days) (see for example, p. 3959 right-hand column 3rd paragraph, and p. 3962 Fig. 4A, Y-axis “0 to 25” days of treatment).
Regarding claim 30, Yano et al. teach the chemotherapy agent is selected from the group consisting of doxorubicin, carboplatin, cisplatin, cyclophosphamide, daunorubicin, oxaliplatin, 5-fluorouracil, and gemcitabine  (a combination of attenuated S. typhimurium A1-R (iv) with chemotherapeutic agents either cisplatin) (see for example, p. 3959 right-hand column 3rd paragraph).

Yano et al. do not teach the dose of the chemotherapy agent in the anti-tumor agent is less than or equal to about 1.25 mg/kg (claim 22), wherein the dose of the chemotherapy agent is 25% of the maximum effective dose of the chemotherapy agent (claim 23), and the dose of attenuated Salmonella typhimurium in the anti-tumor agent is about 2 x 106 colony forming units (claim 24).
	 However, befor the effective filing date of the invention Zhang et al. teach a dose of attenuated Salmonella typhimurium in the anti-tumor agent is 2.5 x 107 colony forming units (CFU) (see for example, p. 2502 left-hand column last paragraph-Continued on right-hand column 1st paragraph, and Abstract).
Therefore, the dose of chemotherapy agent/drug and the dose of attenuated Salmonella typhimurium in the anti-tumor agent taught by Yano et al. would have been optimizable by a person of ordinary skill in the art before the effective filing date of the invention based on the chemotherapy agent/drug, route of adminstration, subject being treated and type of cancer. Because Yano et al. teach an anti-tumor agent for treating cancer, comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium, wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent, and because Zhang et al. teach a dose of attenuated Salmonella typhimurium in the anti-tumor agent is 2.5 x 107 colony forming units (CFU).

Claims 21-30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yano et al. (Cell Cycle, 2014, Vol. 13, Issue 24, p. 3958-3963) as evidenced by Listerhuis et al. as applied to claims 21-30 above, and further in view of Leonard et al. (US 2010/0098665 A1, which is cited on IDS filed on 02/07/2022) a evidenced by GenCore SEQ ID NO: 2 search results (04/07/2022, 9 pages of PDF) 

The teachings of Yano et al. as evidenced by Listerhuis et al. and Zhang et al. with respect to the limitations of claims 21-30 are discussed above in detail.
Yano et al. do not teach the attenuated Salmonella typhimurium contains a plasmid carrying a coding sequence encoding a truncated human interleukin-2, wherein the truncated human interleukin-2 consists of the amino acid sequence shown in SEQ ID NO: 2 (claim 41).
However, Leonard et al. teach an attenuated Salmonella typhimurium contains a plasmid carrying a coding sequence encoding a truncated human interleukin-2, wherein the truncated human interleukin-2 consists of the amino acid sequence shown in SEQ ID NO: 2 for treating cancer and resulted in significant a decrease in tumor weight and reduction in tumor burden (see for example, p. 7 paragraphs [0093] and[0096], p. 11 paragraphs [0126] and [0130], and pages 2 and 6 of “SEQ ID NO: 2” search result in GenCore, “Result No. 1” having 100% query match).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention recognizing that attenuated Salmonella typhimurium which contains a plasmid carrying a coding sequence encoding a truncated human interleukin-2, wherein the truncated human interleukin-2 consists of the amino acid sequence shown in SEQ ID NO: 2 for treating cancer and resulted in a decrease in tumor weight and reduction in tumor burden (as taught by Leonard et al.) would have been motivated to substitute the attenuated Salmonella typhimurium which contains a plasmid carrying a coding sequence encoding a truncated human interleukin-2, wherein the truncated human interleukin-2 consists of the amino acid sequence shown in SEQ ID NO: 2 taught by the prior art for treating cancer and resulted in significant a decrease in tumor weight and reduction in tumor burden for the attenuated Salmonella typhimurium in the anti-tumor composition of Yano et al. with a reasonable expectation of success in providing the claimed anti-tumor agent comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium containing a plasmid carrying a coding sequence encoding a truncated human interleukin-2, wherein the truncated human interleukin-2 consists of the amino acid sequence shown in SEQ ID NO: 2, and wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent. Because Yano et al. teach anti-tumor agent comprising a combination of a dose of a chemotherapy agent and a dose of a composition consisting essentially of attenuated Salmonella typhimurium, wherein the dose of the chemotherapy agent is lower than a maximum effective dose of the chemotherapy agent, and further because Leonard et al. teach an attenuated Salmonella typhimurium contains a plasmid carrying a coding sequence encoding a truncated human interleukin-2, wherein the truncated human interleukin-2 consists of the amino acid sequence shown in SEQ ID NO: 2 for treating cancer and resulted in significant a decrease in tumor weight and reduction in tumor burden.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651